DETAILED ACTION
Status of Application
1.	The claims 1-20 are pending and presented for the examination.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
3.	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been received.  

Information Disclosure Statement (IDS)
4.	The information disclosure statements (IDS) submitted on 10/08/2019 and 11/05/2019 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. Please refer to applicant’s copy of the 1449 herewith.
Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
6.	Claims 13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al (US 9199876).
Regarding claim 13, Wang et al teaches a lithium aluminosilicate glass comprising SiO2, Al2O3, B2O3, Li2O, Na2O, K2O, MgO, CaO, ZnO, P2O5, and ZrO2 in amounts that each fall within the corresponding range of the instant claim (see Table 1, example 6). The content of P2O5 + (Na2O * ZnO) is 1.217, thus meeting the further compositional limitation of the instant claim. Each limitation of instant claim 13 is therefore met by the teachings of the prior art of record, and the claim is anticipated. 
Regarding claim 15, the aforementioned Wang et al glass comprises 0.08 wt% Fe2O3. 
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.	Claims 1-5, 7-13, and 17-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gross et al (US 2017/0295657).
	Regarding claim 1, Gross et al teaches a lithium aluminosilicate glass (see Table 8) that is subject to an ion-exchange treatment to produce a compressive stress in a surface layer therein. The thickness of the glass is 3 millimeters or less, with an exemplary embodiment taught having a thickness of 0.8 mm (see Abstract and paragraph 0329). Said ion-exchanged glass exhibits a compressive stress of less than 200 MPa at a 30 μm depth (see Fig. 36). From said Fig. 36 it appears as though an embodiment is taught wherein the compressive stress level at 30 μm is approximately 130 MPa. From this value, it can be inferred that the compressive stress level in a 0.7 mm sample would be at least 120 MPa, and because a compressive stress level for a 0.8 mm sample is not part of the instant claim limitations, this information is taken to indicate that further property limitations of claim 1 are met by the equivalent Gross et al glass. It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition. In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971).
	Gross et al further teaches that the tensile strength is equivalent in the glasses having equivalent thickness (Fig. 36 as compared to Figs. 1 and 3 of the instant disclosure), and thus the normalized integral of tensile stress would necessarily have a value falling within the range of 20.6-30 MPa. 
	Gross et al teaches embodiments wherein ion exchange is performed by a double ion exchange treatment, comprising using a first sodium-rich molten salt bath followed by a second potassium-rich molten salt bath (see paragraph 0329 and Table 19). Because of this equivalence in ion exchange method, and because the resultant glass has an equivalent stress profile as discussed above, the depth of compressive stress for potassium and the ratio of sodium exchange depth to thickness would also necessarily be equivalent in the Gross et al glass as compared to the ranges of the instant claim. Each limitation of the instant claim 1 is therefore met by the teachings of Gross et al, and the claim is obvious and not patentably distinct. 
	Regarding claims 2-4, as discussed above, Gross et al teaches an equivalently composed glass to that of the instant claims and that is subject to an equivalent two-stage ion exchange treatment. The resultant stress profile as shown in the cited figures of Gross et al indicate an equivalent tensile stress in equivalent thickness glass samples, and thus the normalized integral of tensile stress would necessarily be also equivalent, and below the values of said claims 2-4. The claims are therefore obvious and not patentably distinct over the prior art of record. 
	Regarding claim 5, Gross et al teaches that the ranges for each of SiO2, Al2O3, B2O3, Li2O, Na2O, K2O, MgO, CaO, ZnO, P2O5, and ZrO2 overlap the corresponding ranges of the instant claim when converted from molar to weight percentages (see paragraph 0209). Further, the amount of P2O5 + (Na2O* ZnO) can also overlap the 0.8-12 range of the instant claim. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to establish prima facie obviousness. See MPEP 2144.05.
	Regarding claim 7, the ranges for CeO2 and Fe2O3 have no lower bounds are these two components are taken to be optional components. As such, the absence in the Gross et al glasses of Fe2O3 and CeO2 meet the further compositional limitations of the claim, as these values therefore fall below 0.1 wt% and 0.15 wt%, respectively. 
	Regarding claim 8, the Gross et al glasses are free of BaO and SrO. 
	Regarding claim 9, Gross et al teaches that the inventive glass is made by a method equivalent to the product-by-process steps of the instant claim, and thus teaches an article that would necessarily also be equivalent. Gross teaches that the glass is subjected to ion exchange through first and second treatments in molten salt baths at 300-600 °C (paragraph 0229), with exemplary embodiments being carried out in first and second baths at 380 °C and thus falling within the temperature ranges of the instant claim (see Table 19). An exemplary embodiment is taught wherein the treatment time for the first bath is 4.0 h (ibid.). The second treatment is not carried out for 2.5-5 h as is claimed instantly. However, Gross et al further teaches a time for the second bath treatment of up to 4 h or 5 h (see paragraph 0228). The range for said second treatment time therefore overlaps and thus renders obvious the corresponding range of instant claim 9. Per MPEP 2144.05, overlapping ranges have been held to establish prima facie obviousness.
	Gross teaches an embodiment wherein the first bath comprises 70% Na and 30% K (see Table 19), and teaches that the ratio of Na/K in the second bath can be 3/97 - 40/60 by molar content (see claim 23). These ranges thus overlap and render obvious the corresponding ranges of claim 9. 
	The equivalent Gross et al glass is thus shown to be produced by an equivalent process, and the resultant product would therefore also be equivalent to the product of claim 9 when having thereto applied the product-by-process limitations of the instant claim. 
	Regarding claim 10, Gross et al teaches that the potassium salt is KNO3 and the sodium salt is NaNO3 (see paragraph 0116). 
	Regarding claim 11, the double ion exchange treated glasses of Gross et al, discussed above, have a maximum tensile stress falling within the range of the instant claim (see Fig. 36). 
	Regarding claim 12, Gross et al teaches that the inventive glass sheet is used as a cover sheet in a consumer electronic device. 
Regarding claim 13, Gross et al teaches a glass wherein the ranges for each of SiO2, Al2O3, B2O3, Li2O, Na2O, K2O, MgO, CaO, ZnO, P2O5, and ZrO2 overlap the corresponding ranges of the instant claim when converted from molar to weight percentages (see paragraph 0209). Further, the amount of P2O5 + (Na2O* ZnO) can also overlap the 0.8-12 range of the instant claim. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to establish prima facie obviousness. See MPEP 2144.05. Claim 13 is therefore obvious and not patentably distinct over the prior art of record. 
Regarding claim 17, Gross et al teaches a method of treating a lithium aluminosilicate glass through ion exchange in a two-step process wherein the glass is subjected to ion exchange through first and second treatments in molten salt baths at 300-600 °C (paragraph 0229), with exemplary embodiments being carried out in first and second baths at 380 °C and thus falling within the temperature ranges of the instant claim (see Table 19). An exemplary embodiment is taught wherein the treatment time for the first bath is 4.0 h (ibid.). The second treatment is not carried out for 2.5-5 h as is claimed instantly. However, Gross et al further teaches a time for the second bath treatment of up to 4 h or 5 h (see paragraph 0228). The range for said second treatment time therefore overlaps and thus renders obvious the corresponding range of instant claim 9. Per MPEP 2144.05, overlapping ranges have been held to establish prima facie obviousness.
Gross teaches an embodiment wherein the first bath comprises 70% Na and 30% K (see Table 19), and teaches that the ratio of Na/K in the second bath can be 3/97 - 40/60 by molar content (see claim 23). These ranges thus overlap and render obvious the corresponding ranges of claim 17. Each limitation of instant claim 17 is therefore met by the teachings of the prior art of record, and the claim is obvious and not patentably distinct. 
Regarding claim 18, Gross et al teaches that the ranges for each of SiO2, Al2O3, B2O3, Li2O, Na2O, K2O, MgO, CaO, ZnO, P2O5, and ZrO2 overlap the corresponding ranges of the instant claim when converted from molar to weight percentages (see paragraph 0209). Further, the amount of P2O5 + (Na2O* ZnO) can also overlap the 0.8-12 range of the instant claim. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to establish prima facie obviousness. See MPEP 2144.05.
Regarding claim 19, the ranges for CeO2 and Fe2O3 have no lower bounds are these two components are taken to be optional components. As such, the absence in the Gross et al glasses of Fe2O3 and CeO2 meet the further compositional limitations of the claim, as these values therefore fall below 0.1 wt% and 0.15 wt%, respectively. 
	Regarding claim 20, the Gross et al glasses are free of BaO and SrO. 
10.	Claim 6 is rejected under 35 U.S.C. 103(a) as being unpatentable over Gross et al (US 2017/0295657) in view of Wang et al (US 9199876).
	Regarding claim 6, the claim differs from Gross et al as applied above because Gross does not teach a glass that meets each limitation of instant claim 5 and also meets the further compositional limitations of claim 6 regarding ZrO2 content. However, it would have been obvious to one of ordinary skill in the art to modify Gross et al in view of Wang et al in order to use the Gross et al treatment method on the glasses taught in Wang et al, and thus to product a glass meeting each compositional limitation of instant claim 6. Wang teaches a similarly composed lithium aluminosilicate glass to that of Gross, and teaches that it is used in equivalent ion exchange strengthening processes. Wang et al teaches a lithium aluminosilicate glass comprising SiO2, Al2O3, B2O3, Li2O, Na2O, K2O, MgO, CaO, ZnO, P2O5, and ZrO2 in ranges that each overlap and thus render obvious the corresponding ranges of the instant claim 1). One would have been motivated to use the Wang glass as treated according to Gross because doing so would provide a further compositional range with which to implement the stress profiles taught to be advantageous by Gross. This would be seen as an improvement on using the Gross compositions alone, and one would have had a reasonable expectation of success in the modification because of the aforementioned equivalence in composition and intended use between the Gross and Wang glasses. Each limitation of instant claim 6 is therefore met by the teachings of the prior art of record, and the claim is obvious and not patentably distinct. 
11.	Claims 14 and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wang et al (US 9199876).
	Regarding claim 14, Wang et al teaches a lithium aluminosilicate glass comprising SiO2, Al2O3, B2O3, Li2O, Na2O, K2O, MgO, CaO, ZnO, P2O5, and ZrO2 in ranges that each overlap the corresponding ranges of the instant claim 1). As discussed above, Wang et al teaches an embodiment wherein the contents of SiO2, Al2O3, B2O3, Li2O, Na2O, MgO, CaO, ZnO, and ZrO2 each fall within the limitations of the instant claim. The P2O5 and K2O contents of said glass do not fall within the ranges of instant claim 14. However, the further teachings of Wang indicate that the ranges for these components can overlap and thus render obvious the P2O5- and K2O range limitations of claim 14. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to establish prima facie obviousness. See MPEP 2144.05. Claim 14 is therefore not patentably distinct over the prior art of record. 
	Regarding claim 16, the aforementioned Wang et al embodiment glass contains greater than 500 ppm SrO. However, Wang teaches that the content for this component can be 0 wt% (see claim 1). As such, routine optimization and experimentation with the Wang teachings would lead one of ordinary skill in the art to a glass free of SrO. The further limitation of instant claim 16 is thus met by the teachings of the prior art of record. 
Conclusion
12.	No claim is allowed.
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH S WIESE whose telephone number is (571)270-3596.  The examiner can normally be reached on Monday-Friday, 7:30am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NOAH S WIESE/Primary Examiner, Art Unit 1796                                                                                                                                                                                                        
NSW16 July 2021